United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 21-1619
                        ___________________________

                                   Shirley Bonnett

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

    Kilolo Kijakazi,1 Acting Commissioner of Social Security Administration

                       lllllllllllllllllllllDefendant - Appellee
                                      ____________

                     Appeal from United States District Court
                 for the Western District of Arkansas - El Dorado
                                  ____________

                         Submitted: September 15, 2021
                           Filed: September 20, 2021
                                 [Unpublished]
                                 ____________

Before SHEPHERD, GRASZ, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.




      1
       Kilolo Kijakazi has been appointed to serve as Acting Commissioner of Social
Security, and is substituted as appellee pursuant to Federal Rule of Appellate
Procedure 43(c).
       Shirley Bonnett appeals the district court’s order affirming the denial of
disability insurance benefits, after her hearing before an Administrative Law Judge
(ALJ). After careful review, see Kraus v. Saul, 988 F.3d 1019, 1023-24 (8th Cir.
2021) (de novo review of district court’s judgment; Commissioner’s decision will be
affirmed if it is supported by substantial evidence on record as whole and ALJ made
no legal error), we conclude that remand is required for further consideration of the
opinion of Bonnett’s physician, Barry Thompson, M.D. Specifically, while the ALJ
adequately evaluated the supportability of Dr. Thompson’s opinion, she did not
address whether his opinion was consistent with the other evidence of record, as
required by the applicable regulation. See Lucus v. Saul, 960 F.3d 1066, 1069-70 (8th
Cir. 2020) (remanding where ALJ discredited physician’s opinion without discussing
factors contemplated in regulation, as failure to comply with opinion-evaluation
regulation was legal error); 20 C.F.R. § 404.1520c (in evaluating persuasiveness of
medical opinion, ALJ considers supportability and consistency of opinion, and other
factors; ALJ must explain how both supportability and consistency factors are
considered). While the Commissioner argues that Dr. Thompson’s opinion was not
consistent with specific other evidence in the record, we will not affirm on this basis,
as the ALJ made no such findings. See SEC v. Chenery Corp., 318 U.S. 80, 87 (1943)
(reviewing court may not uphold agency decision based on reasons not articulated by
agency itself in its decision). Accordingly, we reverse the judgment of the district
court, and we remand with instructions to remand to the Commissioner for further
evaluation of Dr. Thompson’s opinion under 20 C.F.R. § 404.1520c.
                         ______________________________




                                          -2-